But, by the whole Court, the case comes within the reason of the rule adopted at the October term, 1808, (a) which allows one term after new parties made, to prepare for trial. Besides, from the length of time which has elapsed since the appeal was prayed, without any steps having been taken by the appellee, or his representatives, it is possible that the debt may have been paid by the appellant.
Motion to take up the appeal denied; and scire facias, to revive, in the name of the executors of the appellee awarded.

 See ante, p. 270.